Gose, J.
(dissenting) — As I read the evidence, the conclusion is forced upon me that the appellant dealt exclusively with the respondent. He paid it the sum of $700 earnest money. It retained $200, and paid Clark, the alleged owner of the property, the balance, and took his receipt therefor, reciting that he had received $500 from the respondent as earnest money for the purchase price of the property described in the receipt. If the appellant had dealt with Clark, as the respondent claims, he would-have paid the money to him and would have taken the receipt in his own name. The appellant is not mentioned in the receipt. The title to the property not being marketable, the appellant was entitled to have the earnest money returned by the respondent. The judgment should be reversed, with directions to enter a judgment in favor of appellant for the amount claimed.